           Case 2:20-cv-01637-JCM-BNW Document 37
                                               28 Filed 10/23/20
                                                        10/20/20 Page 1 of 2



 1   Michael F. Lynch
     Nevada State Bar No. 8555
 2   Lynch Law Practice, PLLC
     3613 S. Eastern Ave.
 3   Las Vegas, Nevada 89169
     Telephone: (702) 684-6000
 4   michael@lynchlawpractice.com

 5   Attorneys for Plaintiffs

 6                          IN THE UNITED STATES DISTRICT COURT

 7                                    FOR THE DISTRICT OF NEVADA

 8   Tonkawa Tribe of Indians of Oklahoma d/b/a        Case Number: 2:20-cv-01637-JCM-BNW
     Tonkawa Enterprises; Cow Creek Band of
 9   Umpqua Tribe of Indians; and Umpqua Indian        STIPULATION AND ORDER
     Development Corporation,
10                                                     (A) GRANTING LEAVE TO FILE
                                Plaintiffs,            SECOND AMENDED COMPLAINT, and
11   vs.
                                                       (B) EXTENDING TIME TO RESPOND
12   Scientific Games Corporation,                     TO SECOND AMENDED COMPLAINT
     Bally Technologies, Inc., and Bally
13   Gaming, Inc.,                                     (FIRST REQUEST)

14                              Defendants.

15          Plaintiffs, the Tonkawa Tribe of Indians of Oklahoma d/b/a Tonkawa Enterprises, the
16   Cow Creek Band of Umpqua Tribe of Indians, and the Umpqua Indian Development
17   Corporation, (collectively, the “Plaintiffs”) by and through their undersigned counsel on the one
18   hand, and Defendants Scientific Games Corporation, Bally Technologies, Inc., and Bally
19   Gaming, Inc. (collectively, the “Defendants”), by and through their undersigned counsel on the
20   other hand, hereby stipulate and agree:
21          WHEREAS, the Plaintiffs filed their Motion for Leave to File Second Amended
22   Complaint (the “Motion”) on October 12, 2020, which Motion included their proposed Second
23   Amended Complaint as an attachment thereto (ECF No. 21);
24          WHEREAS, pursuant to FRCP 15(a)(2), the Defendants hereby provide written notice of
25   their consent to the filing of Plaintiffs’ Second Amended Complaint;
26          WHEREAS, the Defendants previously executed a Waiver of the Service of Summons,
27   which established a deadline of November 7, 2020, for the Defendants to file and serve an
28   answer or a Rule 12 motion in response to the Complaint (ECF No. 6); and
           Case 2:20-cv-01637-JCM-BNW Document 37
                                               28 Filed 10/23/20
                                                        10/20/20 Page 2 of 2




 1           NOW, THEREFORE, it is hereby stipulated and agreed, subject to Court approval, that
 2   (A) the Plaintiffs shall be authorized to file their proposed Second Amended Complaint, and
 3   (B) the Defendants’ deadline to file their answer or Rule 12 motion in response to the Second
 4   Amended Complaint shall be extended by twenty (20) days, to November 27, 2020.
 5           STIPULATED AND AGREED BY:
 6   Lynch Law Practice, PLLC                        Campbell & Williams
 7   By: /s/ Michael F. Lynch                        By: /s/ Philip R. Erwin
     Nevada Bar No. 8555                             Nevada Bar No. 11563
 8   3613 S. Eastern Ave.                            700 S. 7th St.
     Las Vegas, Nevada 89169                         Las Vegas, NV 89101
 9                                                   Telephone: (702) 382-5222
     Berry Law PLLC                                  perwin@campbellandwilliams.com
10   R. Stephen Berry
     (Admitted Pro Hac Vice)                         Willkie Farr & Gallagher
11   1100 Connecticut Avenue, N.W., Suite 645        Matt D. Basil
     Washington, D.C. 20006                          (Admitted Pro Hac Vice)
12   Telephone: (202) 296-3020                       300 N LaSalle St., #5000
     Fax: (202) 296-3038                             Chicago, IL 60654
13   sberry@berrylawpllc.com                         Telephone: (312) 728-9020
                                                     Fax: (312) 728-9199
14   Fletcher Law, PLLC                              mbasil@willkie.com
     Zeke Fletcher
15   (Admitted Pro Hac Vice)                         Attorneys for Defendants
     124 W. Allegan, #1400
16   Lansing, MI 48933
     Telephone: (517) 755-0776
17   Fax: (517) 913-6008
     zfletcher@fletcherlawpllc.com
18
     Galanda Broadman PLLC
19   Gabriel S. Galanda
     Anthony S. Broadman
20   (Petitions Pro Hac Vice Forthcoming)
     8603 35th Ave. NE., Suite L1
21   Seattle, WA 98115
     Telephone: (206) 557-7509
22   Fax: (206) 299-7690                         IT IS ORDERED that the stipulation at ECF No.
     gabe@galandabroadman.com
23   anthony@galandabroadman.com                 28 is GRANTED and the motion at ECF No. 21
                                                 is DENIED as moot.
24   Attorneys for Plaintiffs
                                                 IT IS SO ORDERED:
25

26                                               UNITED STATES DISTRICT COURT JUDGE
27
                                                 Dated: 10/23/2020
28
                                                    2
